Smith, P. J.
The appellant, has failed to file, as required by rule IS, a printed abstract of the record, setting forth so much thereof as is necessary to a full understanding of the question presented by it for our decision, in that there is a total omission to set out the nature of the. pleadings. No mention is made of the petition, answer or other pleading, or of the substance thereof. The meager abstract begins by stating that-appellant objected to the introduction in evidence of the note sued upon, and that the trial court overruled such objections and permitted it to be read, and to which ruling it duly excepted. Unless we could see the answer or in some way be made aware of its nature or substance, of which there is not the slightest intimation given in the abstract, how can we determine whether the trial court erred in its said ruling ? The answer, for aught that appears before us, may have been of such *449character as rendered the note admissible in the evidence. We must indulge every presumption in favor of the correctness of the ruling of the trial court, upon that question, in the absence of the record showing the contrary. If counsel, in preparing the abstracts of the record of their cases, which are brought here, would take the trouble to do so, in view of the few plain and simple rules governing the practice in this court, they would be enabled to obtain our ruling upon the questions presented by the record, and thus exempt us from the performance of a disagreeable duty.
Under rule 15, as we have construed and applied it again and again, the appeal in this case must be dismissed. Moise v. Colcher, 18 Mo. App. 693; Foster v. Trimble, 18 Mo. App. 395; Kinney v. Springfield, 35 Mo. App. 96; Black v. Landis, 35 Mo. App. 433; Schultze v. Railroad, 32 Mo. App. 438.
Let the appeal be dismissed.
All concur.